DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election with traverse of Species H, identified as encompassing claims 1, 4-5, and 9-12 is acknowledged.
	The traverse is based on the arguments that claim 1 is generic to the species, there is no separate status in the art when they are classifiable together and/or the ten species are not different field of search – therefore, there is no serious burden in searching and examining the claims.
	The Examiner notes that at least the mutually exclusive differences between the species detailed on pgs. 4-5 of the requirement for restriction of July 15, 2022 require different fields of search from the differences in search queries and because the prior art applicable to one invention would not likely be applicable to another invention.
Furthermore, species inventions will share features to an extent, but at least the differences which were listed in providing that the species are independent or distinct and also the associated differences in features seen in the figures representing the species inventions necessitate different search strategy and considerations during Examination which is a serious burden. The aggregate amount of time required for analyzing the different inventions in accordance with the appropriate laws and statutes, for search, consideration, and application of different prior art for the separate inventions, for the determination of separate patentability is what has been determined to be a serious burden based on the differences of the inventions.
	Upon further consideration and search, however, the restriction requirement between Species H and F are withdrawn due to a lack of serious burden based on the extensive search of the invention of Species F which is incorporated from divisional application 15/451,432.
	The restriction requirement between elected species H and F, and the non-elected species A-E, G, and I-J are maintained and made final.
Note, the Applicant may claim any generic features shared among species, and may claim features which are unique to the elected species invention. Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.  

Note by the Examiner
3.	For clarity, the reference to specific claim numbers are presented in bold. Cited claim limitations are presented in bold the first time they are associated with a particular prior art disclosing the cited limitations, and subsequent reference to the already disclosed claim limitations are presented un-bolded. Certain elements from prior art which are not required by the claims are also presented un-bolded if they are particularly pertinent to understanding how the references are being combined. Item-to-item matching and Examiner explanations for 102 &/or 103 rejections have been provided in parenthesis.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
4.	Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

5.	Claim 9 recites “third insulating layer”.
	The current claim depends on claim 1 which does not introduce first and second insulating layers such that there is no antecedent basis for the limitation.
	For the purposes of compact prosecution, in the consideration of prior art, the interpretation will be taken that first and second insulating layers are not required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1, 4-5, and 9-11 are rejected under 35 U.S.C. (a)(2) as being anticipated by Choi et al. (US 2017/0338294 A1), hereinafter as Choi

    PNG
    media_image1.png
    940
    1455
    media_image1.png
    Greyscale

6.	Regarding Claim 1, Choi discloses a display device (see Figs. 1-4, 6-7 and [0050] “display panel 10”), comprising:
a substrate (see Fig. 7 element 110, see [0088] “substrate 110”), having a bent portion (area outside of element M, see [0055] “first and second bending portions B1 and B2 … main area M”) and a main portion (area of element M, see [0055]);
a plurality of pixels (elements 104, see [0077] “display pixels 104”), disposed on the main portion (see Fig. 11);
an electrical circuit (element 400, see [0067] “driving circuit chip 400”), disposed on the bent portion, wherein at least a portion of the electrical circuit overlaps the plurality of pixels along a direction perpendicular to the main portion (see Figs. 3-4); and
a conductive layer (element 179, see [0088] “connecting wire 179”), disposed on the substrate, wherein the conductive layer is electrically connected to at least one of the plurality of pixels and the electrical circuit (see [0089] “The connecting wire 179 may connect the first wire 127 disposed in the second area C2 and the second wire 129”, and see [0086]), and the conductive layer has at least one opening (see “Labeled Fig. 7” above).

7.	Regarding Claim 4, Choi discloses the display device as claimed in claim 1, further comprising:
a first insulating layer (element 165, see [0088] “passivation layer (protective layer) 165”), disposed on the conductive layer (see Fig. 7 on a bottom surface), wherein at least a portion of the first insulating layer overlaps the conductive layer (see Fig. 7).

8.	Regarding Claim 5, Choi discloses the display device as claimed in claim 4, further comprising:
a second insulating layer (element 160, see [0088] “interlayer insulating layer 160”), disposed between the substrate and the first insulating layer (see Fig. 7), wherein the first insulating layer contacts a portion of the second insulating layer via the at least one opening (see “Labeled Fig. 7” above).


    PNG
    media_image2.png
    940
    1455
    media_image2.png
    Greyscale

9.	Regarding Claim 9, Choi discloses the display device as claimed in claim 1, further comprising:
a third insulating layer (element 180, see [0092] “passivation layer 180”) disposed on the substrate, wherein the third insulating layer corresponding to the main portion has a first thickness (see “2nd Labeled Fig. 7” above labeled element “First Thickness”), the third insulating layer corresponding to the bent portion has a second thickness (see “2nd Labeled Fig. 7” above labeled element “Second Thickness”), and the first thickness is greater than the second thickness.


    PNG
    media_image2.png
    940
    1455
    media_image2.png
    Greyscale

10.	Regarding Claim 10, Choi discloses a display device (see Figs. 1-4, 6-7 and [0050] “display panel 10”), comprising:
a substrate (see Fig. 7 element 110, see [0088] “substrate 110”), having a bent portion (area outside of element M, see [0055] “first and second bending portions B1 and B2 … main area M”) and a main portion (area of element M, see [0055]);
a plurality of pixels (elements 104, see [0077] “display pixels 104”), disposed on the main portion (see Fig. 11);
an electrical circuit (element 400, see [0067] “driving circuit chip 400”), disposed on the bent portion, wherein at least a portion of the electrical circuit overlaps the plurality of pixels along a direction perpendicular to the main portion (see Figs. 3-4); and
a first insulating layer (element 180, see [0092] “passivation layer 180”), disposed on the substrate, wherein the first insulating layer corresponding to the main portion has a first thickness (see “2nd Labeled Fig. 7” above labeled element “First Thickness”), the third insulating layer corresponding to the bent portion has a second thickness (see “2nd Labeled Fig. 7” above labeled element “Second Thickness”), and the first thickness is greater than the second thickness.


    PNG
    media_image3.png
    940
    1455
    media_image3.png
    Greyscale

11.	Regarding Claim 11, Choi discloses the display device as claimed in claim 10, further comprising:
a conductive layer (element 179, see [0088] “connecting wire 179”), disposed on the first insulating layer, wherein in a cross-sectional view, a taper angle is between the conductive layer and the first insulating layer (see “3rd Labeled Fig. 7” above labeled element “Taper Angle”).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claim 12 is rejected under 35 U.S.C. 103 as obvious over Choi et al. (US 2017/0338294 A1), hereinafter as Choi, in view of Yamazaki et al. (US 2006/0006424 A1), hereinafter as Yamazaki.

13.	Regarding Claim 12, Choi discloses the display device as claimed in claim 11.
Choi does not disclose wherein the taper angle is in a range from 20 degrees to 80 degrees.
Yamazaki discloses a taper angle is in a range from 20 degrees to 80 degrees (see [0015] “the most preferable construction of an insulation layer … has a … tapered surface with an inclination angle from 10 to 75 degrees, preferably from 35 to 45 degrees”; also see Fig. 1 element 126 is tapered with respect to insulating layer element 128 and see [0129];
Also see MPEP 2144.05 § I. “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)”.).
The taper angle of the insulating layer and conductive layer as taught by Yamazaki is incorporated as the taper angle of the insulating layer and conductive layer of Choi, wherein the combination discloses wherein the taper angle is in a range from 20 degrees to 80 degrees.
 It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate wherein the taper angle is in a range from 20 degrees to 80 degrees as taught by Yamazaki as wherein the taper angle is in a range from 20 degrees to 80 degrees of Choi because the combination provides a most preferable construction of an insulation layer in a display device which can mitigate stress on the electrode (see Yamazaki [0015]);
Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known taper angle of a conductive layer and insulating layer interface for another in a similar display device to obtain predictable results (see Yamazaki Fig. 1 and [0015]).












Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277. The examiner can normally be reached Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818